Exhibit 95 MINE SAFETY DISCLOSURE Section 1503 of the Dodd-Frank Wall Street Reform and Consumer Protection Act contains reporting requirements regarding mine safety.The operation of our quarries is subject to regulation by the federal Mine Safety and Health Administration, or MSHA, under the Federal Mine Safety and Health Act of 1977, or the Mine Act.Set forth below is the required information regarding certain mining safety and health matters for the three month period ending September 30, 2015 for our facilities.In evaluating this information, consideration should be given to factors such as:(i) the number of citations and orders will vary depending on the size of the quarry, (ii) the number of citations issued will vary from inspector-to-inspector and mine-to-mine, and (iii) citations and orders can be contested and appealed, and in that process, may be reduced in severity and amount, and are sometimes dismissed. Mine or Operating Name/MSHA Identification Number Section 104 S&S Citations Section 104(b) Orders Section 104(d) Citations and Orders Section 110(b)(2) Violations Section 107(a) Orders Total Dollar Value of MSHA Assessments Proposed Total Number of Mining Related Fatalities Received Notice of Pattern of Vio-lationsUnder Section 104(e)(yes/no) Received Notice of Potential to Have Pattern Under Section 104(e)(yes/no) Legal Actions Pending as of Last Day of Period Legal Actions Initiated During Period Legal Actions Resolved During Period American Gypsum Company LLCAlbuquerque, NM (2900181) 0 0 0 0 0 $ 0 0 no no 0 0 0 American Gypsum Company LLCDuke, OK (3400256) 0 0 0 0 0 $ 0 0 no no 0 0 0 American Gypsum Company LLCEagle, CO (0503997) 0 0 0 0 0 0 no no 0 0 0 Centex Materials LLCBuda, TX (4102241) 0 0 0 0 0 $ 522 0 no no 0 0 0 Central Plains Cement CompanySugar Creek, MO (2302171) 3 0 0 0 0 $ 2,556 0 no no 0 0 0 Central Plains Cement CompanyTulsa, OK (3400026) 0 0 0 0 0 0 no no 0 Great Northern SandBarron Co., WI (4703646) 1 0 0 0 0 0 no no 0 0 0 Great Northern Sand LLCBarron Co., WI (4703740) 1 0 0 0 0 $ 0 0 no no 0 0 0 Illinois Cement CompanyLaSalle, IL (1100003) 0 0 0 0 0 $ 0 0 no no 0 0 Mountain Cement CompanyLaramie, WY (4800007) 0 0 0 0 0 $ 0 0 no no 0 0 0 Mountain Cement CompanyLaramie, WY (4800529) 0 0 0 0 0 $ 0 0 no no 0 0 0 Nevada Cement CompanyFernley, NV (2600015) 0 0 0 0 0 $ 327 0 no no 0 0 0 Northern White Sand LLCUtica, IL(1103253) 1 0 0 0 0 $ 760 0 no no 0 0 0 Northern White Sand LLCCorpus Christi, TX(4105013) 0 0 0 0 0 $ 217 0 no no 0 0 0 Talon Concrete and Aggregates LLCSugar Creek, MO (2302211) 0 0 0 0 0 $ 485 0 no no 0 0 0 Western Aggregates LLCYuba, CA (0404950) 0 0 0 0 0 $ 0 0 no no 0 0 0 (1)Both legal actions are penalty contests. (2)The legal action is a penalty contest.
